DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
                                                                 Claim status
Claims 1, 14, 16 and 17 have been amended. Claim 19has been  previously canceled. Claim 20 newly added. Claims 1-18 and 20 remain pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/14/2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over KHEDOURI et al. (US. Pub. No. 2008/0189295 A1, hereinafter KHEDOURI) in view of Shapiro (US. Pub. No. 2008/0242280 A1, hereinafter Shapiro) Ache (US. Pub. No. 2007/0250445 A1, hereinafter Ache).

Regarding claim 1.
          KHEDOURI teaches a system to play a user-defined playlist including certain selected items of content to play (KHEDOURI teaches in ¶ [0024]-[0025] how the user performs the selection by automatically determining a list of one or more selections based on the user desires for example, based on a preferred sequence of songs or videos the user has compiled based on user preferences “user-defined” a playlist and further a peer-to-peer wireless communication device that generates a user content request list via an interactive user interface or in an automated fashion based on user preferences “user-defined” that the user pre-selects,…). (Also see, ¶ [0021]-[0023], preferable content and file playlists defined by the user), the system comprising: 
a plurality of external content providers (KHEDOURI teaches in ¶ [0148] that a list of new releases of available content from various external content providers 202 (e.g., recorded music albums which have been digitized to a compatible format, relevant metadata fields for each record); 
               a server (KHEDOURI, Figs. 1, 1B, 4-5 and ¶ [0045]-[0046] intermediary server which is equivalent to “a server” which handles a request for content and generates a playlists or contents automatically to send the end user device); 
               a user interface on the computing device through which a user controls the computing device (KHEDOURI teaches in ¶ [0057], a user indicates preferences for particular "Gremlists.TM.," or "podcasts," or otherwise indicates preferences for other similar "push content" from the server via a user interface where the user manages or controls the computing device via the “push content” or user interface). (Also see ¶ [0127], server allows the user to manage a list of "buddies" or user to controls that the user maintains via the interface on the device or another interface); 
     a media player operating on the computing device to play the content in the user-defined playlist, the user-defined playlist including the content received from the plurality of external content providers (KHEDOURI teaches in ¶ [0024]-[0025] how the user performs the selection by automatically determining a list of one or more selections based on the user desires for example, based on a preferred sequence of songs or videos the user has compiled based on user preferences “user-defined” a playlist and further teaches in in ¶ [0148] that a list of new releases of available content from various external content providers 202 (e.g., recorded music albums which have been digitized to a compatible format, relevant metadata fields for each record), the media player being controlled by the user interface (note that the device or user devices are equivalent to “a media player” and thus, KHEDOURI teaches in ¶ [0057], a system for automatically distributing new content directly to end-user devices through the user interface of a portable or other device “a media player” and a user indicates preferences for particular "Gremlists.TM.," or "podcasts," or otherwise indicates preferences for other similar "push 
        at least one auto-content selector function selectable from the media player and configured to determine when updated content from the plurality of external content providers is available and provide a user with unheard updates to content in the user-defined playlist (KHEDOURI teaches in ¶ [0171] how the playlist is generated, the user can opt to have this playlist sent to his/her device or preferably, this step can be made automatic. At this point, the server will store a record that the user's device should be updated with this playlist and content “unheard updates” at the next opportunity…, and further teaches in ¶ [0089]-[0090] input means to select content from a vast catalog of available content from a vast catalog of available content…, instead, this step is automatically accomplished “at least one- content selector function is performed with update playlist” and the user can specify the playlists (define playlist) by name e.g., Party Mix #1 or type/genre e.g., Rock Playlist #3, by selecting from a list that is made available on the device interface), the updated content comprising newly available content provided by the plurality of external content providers (KHEDOURI teaches in ¶ [0056] that the system automatically distributing new content directly to end-user devices and update the new content which is available for downloading and further teaches in ¶ [0148] that a list of new releases of available content from various external content providers 202), the at least one auto-content selector function being configured to automatically add the newly available updated content to the user-defined playlist as a next item of content to be played based on the determined availability of the updated content and on detected information about the user (KHEDOURI teaches in ¶ [0089]-[0090] the device automatically downloads the new playlists and the associated content “updated content” and device can add the new playlists to the collection on the device, so that a longer and longer list of content can be aggregated which is preferably tied to memory reclaim logic, that deletes content automatically for the user automatically. The user can specify “user specified playlist” 
             wherein the at least one auto-content selector function is configured to initiate a server query for each of the selected external content providers to determine the availability of updated content (KHEDOURI teaches in ¶ [0170]-[0171] the playlist is generated, the user can opt to have this playlist sent to his/her device or preferably, this step can be made automatic and updated with this playlist and content at the next opportunity and content “unheard updates” at the next opportunity and the next time the server detects that the device has contacted it “server query for the updates” and the server informs the device that there is cached information waiting and makes a specific URL or other means available for the device to download the cached content). (Also, see ¶ [0149]-[0150], “server side components perform the update the listing of all available content for various users and query in a catalog system 200”), KHEDOURI also teaches a computing device in communication with the server over a network and connected to receive content from the plurality of external content providers (KHEDOURI teaches in ¶ [0057] that the server via a user interface where the user manages or controls the computing device via the “push content” or user interface (KHEDOURI teaches in Fig. 3 by providing various external content providers for example element 202 of Fig. 3 which includes audio and video and further teaches in ¶ [0148] that a list of new releases of available content from various external content providers 202 (e.g., recorded music albums which have been digitized to a compatible format, relevant metadata fields for each record), wherein the at least one auto-content selector function is configured to compare the content publishing date (KHEDOURI teaches in ¶ [0170]-[0171] the playlist is generated, the user can opt to have this playlist sent to his/her device or preferably, this step can be made automatic and updated with this playlist and content at the next opportunity and content “unheard updates” at the next opportunity and the next time the server detects that the device has contacted it “server query for the updates” and the server informs the device that there is cached information waiting and makes a specific URL or other means available for the device to download the cached content) wherein the at least one auto-content selector function is configured to determine that updated content is available from one of the plurality of external content providers (KHEDOURI teaches in ¶ [0025] an automated fashion based on user preferences that the user pre-selects, and/or a predetermined set of rules or other criteria; transmits the generated request list to a local base station; receives and stores associated audio and/or video files transmitted from the local base station; plays audio and/or video files in response to user selection and further teaches in ¶ [0148] that the database may, for example, store the listing/metadata for 3+ million available musical tracks, albums, etc. or videos that are available for download from a commercial digital content service or content provider) but KHEDOURI does not explicitly teach each content file including a publishing date provided by a corresponding one of the external content providers; wherein the updates are provided for content from selected ones of the plurality of external content providers, the selected external content providers having been pre-selected by the user; each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider; wherein the at least one auto-content selector function is configured to the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers; and the plurality of external content providers when the publishing date reported by the most recent server query for the external content provider is different from the publishing date included in the corresponding database record.
each content file including a publishing date provided by a corresponding one of the external content providers (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, while other content may be available indefinitely);
wherein the updates are provided for content from selected ones of the plurality of external content providers, the selected external content providers having been pre-selected by the user (Shapiro teaches in ¶ [0037] that the server 18 may receive content from various content providers 20, such as web sites, radio stations, television stations/broadcasters, satellite radio stations, etc., these are equivalent to “selected ones of the plurality of external content providers” which may then be supplied as content to the user device 12. Note that the user device 12 equivalent to “the user” who can pre-select the content); and 
      each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and further teaches in ¶ [0037] that the server 18 may receive content from various content providers 20, such as web sites, radio stations, television stations/broadcasters, satellite radio stations, etc., these are equivalent to “selected ones of the plurality of external content providers” which may then be supplied as content to the user device 12. Note that the user device 12 equivalent to “the user” who can pre-select the content);
       each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and further teaches in ¶ [0037] that the server 18 may receive content from various content providers 20, such as web sites, radio stations, television 
        wherein the at least one auto-content selector function is configured to the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and further teaches in ¶ [0049] the scheduled playlist recording recorded in a recording data base like a stack of record albums or a sequence of audio CDs); and
           the plurality of external content providers when the publishing date reported by the most recent server query for the external content provider is different from the publishing date included in the corresponding database record (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and also teaches in ¶ [0097] that the dynamic content elements may be delivered according to a schedule such as, for example, at twenty-five minutes and fifty-five minutes after each hour to allow that dynamic content to be up to date when presented to the user at each hour and half hour. Not that the disclosed minutes and hours indicates the recent time and further teaches in ¶ [0049] the scheduled playlist recording recorded in a recording data base like a stack of record albums or a sequence of audio CDs).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include incorporate the system of using an application server witch can report the publication of the publisher date and time to the user ([0089] and [0097]) of Shapiro into the teachings of KHEDOURI. One would have been motivated to do so since this dynamic delivering of contents to the device via the wireless data network substantially according to a schedule. The on-demand content 
         KHEDOURI in view of Shapiro does not explicitly teach wherein the updates are provided for content which has been pre-selected by the user; and wherein the updated content is automatically played on the media player for the user in the user-defined playlist
          However, Ache from the same field of endeavor teaches about creating a playlist and preselecting contents wherein the updates are provided for content which has been pre-selected by the user (Ache, ¶ [0047] and [0054], “provider system 100 continuously updates playback devices 110 every time playback devices 110 are networked to the provider system 100” and “user 102 can select from a break-in list 116 of preselected electronic content 104 identified by the provider system 100”); and
        wherein the updated content is automatically played on the media player for the user in the user-defined playlist (Ache, ¶ [0024] the analysis device can present user with a list of generic and specific questions or choices and create playlists and schedules using the answers. The user does not need to have already selected any electronic content for the analysis device to automatically create playlists and schedules “updated content automatically played” and further teaches in ¶ [0022] that the system analyzes the selected electronic content and select new electronic content e.g. provide a new song after analyzing the current song playlist. The analysis device can use parameters either programmed in or selected by the user” (the user defined playlist)). 

Regarding claim 2. 
          KHEDOURI teaches wherein the updated content that is played on the media player for the user in the user-defined playlist is played in an order according to a priority set by the user (KHEDOURI teaches in ¶ [0071] once a new list is downloaded into a player, or an existing list is updated, then the corresponding songs identified by the list are downloaded into the player and further teaches in and ¶ [0081] that  the content server 14 has a listing of all the songs that a particular user orders or has ordered or, preferably, is likely to order, based on behaviors and preferences).

Regarding claim 3. 
           KHEDOURI teaches wherein the media player is linked through an internet browser (KHEDOURI teaches in ¶ [0058]-[0059] the portable wireless device 10 (media player) the user could make changes to his/her listing of desired podcasts and podcasts editions via any available access to the server 14 e.g., a PC device 12 with a browser…)
Regarding claim 4.
            KHEDOURI teaches wherein the media player resides locally on a mobile device (KHEDOURI in ¶ [0061]  performed on a portable player…,operator of the aggregating server 14 desire greater control 
Regarding claim 5.
           KHEDOURI teaches wherein the detected information about the user comprises geolocation information (KHEDOURI teaches in ¶ [0063] the devices detect each other, they can exchange and share various data and content including buddy lists, hotlists, playlists, etc. and further teaches in ¶ [0092], the server present to a user generic lists such as, lists of featured songs generated at certain times, songs by particular artists, etc… based on physical location of the user “geolocation”).

Regarding claim 6.
        KHEDOURI teaches wherein the user is alerted to a content update using a notification (KHEDOURI teaches in ¶ [0113] the recipients' mobile devices provide an alert when such a new message is received “user is alerted” and further teaches in ¶ [0169] that the server 310 notifies the respective device that selected content/preferences. These clearly teaches how user can be notified when updates are available based on user request).

Regarding claim 7. 
              Shapiro teaches wherein the notification is in text form (Shapiro teaches in ¶ [0098] that the notification for example, to the user in this case, a user receives on his/her audio device or video device, audio content, video content, image content, textual content, or any combination of these forms of media content are delivered).
       It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a technique of providing a notification about a new song or content to the user via text ([0098] and [0025]) of Shapiro into the teachings of KHEDOURI in One would have been motivated to do so in order to present immediately or promptly when the availability alert is received or when the object is proactively delivered to the visualization component in efficient manner.
Regarding claim 8.
              Shapiro teaches wherein the notification is a visual notification (Shapiro teaches in ¶ [0098] that the notification for example, to the user in this case, Chris receives music samples, subscribe to concert notifications, and buy songs through audio-visual content on his mobile or computer device).       
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a technique of providing a notification about a new song or content to the user ([0098] and Claim 9) of Shapiro into the teachings of KHEDOURI in view of Ache. One would have been motivated to do so in order to display and proactively deliver the message to the user portable device so that the user can see immediately and efficiently.

Regarding claim 9.
        Ache further teaches wherein the notification is an audible notification (Ache, ¶ [0059], the break-in content 118 interrupts the scheduled playback. Alternately, user 102 may not be in a playback session and user 102 can be notified by a pager tone or special ring tone “audible notification”).  
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a notification system to a user in a special ring tone ([0059]) of Ache into the teachings of KHEDOURI in view of Shapiro. One would have been motivated to do so in order to deliver the message to the user device so that the user can hear the message effectively. 

Regarding claim 10.
       KHEDOURI in view of Ache teaches wherein items automatically added to the user-defined playlist are played after the current content being played is completed (KHEDOURI teaches in ¶ [0090] that the device automatically downloads the new playlists and the associated content (updated content) for the user automatically. The user can specify (user specified playlist) the playlists by name… and Ache also teaches in the same field of endeavor about the media content playing procedure in ¶ [0050] all electronic content is unavailable or restricted before its "air time". For example, the Howard Stern Show is broadcast live and can only be available contemporaneously with the initial broadcast or after the broadcast is completed). 
              It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a live broadcasting of content which can only be available contemporaneously with the initial broadcast or after the broadcast is completed ([0050]) of Ache into the device automatically downloads the new playlists ([0090]) of KHEDOURI in view of the teachings of Shapiro. One would have been motivated to do so in order to the musical selections are sent to the portable device e.g. portable music player efficiently.

Regarding claim 11.
         Ache further teaches wherein items automatically added to the sequence user-defined playlist are played immediately upon receipt, interrupting any content that is currently being played (Ache teaches in ¶ [0054] break-in content 118 interrupts the scheduled electronic content 104, pauses the scheduled electronic content 104, plays break-in content 118, and then returns to the scheduled electronic content 104. Thus, user 102 can listen to a selected electronic content and only be interrupted for specified break-in content 118).            


Regarding claim 12.
         Ache further teaches wherein the updated content comprises weather (Ache teaches in ¶ [0065] that the analysis device 124 can present user 102 with a list of choices and... User 102 does not need to have already selected any electronic content 104 for analysis device 124 to automatically create playlists 115 for example, the weather” (update include wheatear)).
      It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a system of selecting a content update which can include the weather information ([0065]) of Ache into the teachings of KHEDOURI in view of Shapiro. One would have been motivated to do so in order to help the public to prepare for the bad weather and other weather related conditions. 

Regarding claim 13.
         Ache further teaches wherein the updated content comprises traffic (Ach teaches in ¶ [0025] that the user can select certain electronic content to be played only on a certain device regardless of time for example, traffic reports are automatically played first).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a system of updating information about the traffic reports ([0025]) of Ache into 

Regarding claim 16.
         KHEDOURI teaches a system to play a user- defined playlist including certain selected items of content to play (KHEDOURI teaches in ¶ [0170] a user can indicate a preference “user-define playlists” for example, jazz music and 80's rock music, and/or specify a preference for music of Ray Charles and Beyoncé to play “skip/FF" or "don't like" button presses, or other means are provided in a user playlist (this clearly teaches how the user can define the playlist including certain selected items of music or content to play)), the system comprising: 
            a server (KHEDOURI, Figs. 1, 1B,4-5 and ¶ [0045]-[0046], server is included in the system);  8U.S. Appl. No. 15/339,866PATENT Amendment after Non-Final Office Action 
           a computing device in communication with the server over a network and connected to receive content from the server (KHEDOURI, Figs.1, 1B, show how user devices elements 10 and 12 “computing devices” and server communicate and ¶ [0048] in FIG. 1, a system 100 is shown in which a user owns, operates or has access to several different devices, two such devices labeled 10 and 12 “computing device” being shown in the Figure. Each of the devices has access to a content server 14 over the Internet 16, using a wired or a wireless connection (e.g. WIFI) and with or without a browser (each devices receive content from where they are connected server)). (Also see, ¶ [0045], content server generates playlist to be accessed by the user devices)); 
         a user interface on the computing device through which a user controls the computing device (KHEDOURI teaches in ¶ [0057], a user indicates preferences for particular "Gremlists.TM.," or "podcasts," or otherwise indicates preferences for other similar "push content" from the server via a user interface where the user manages or controls the computing device via the “push content” or user 
          a media player operating on the computing device that plays the content received from the server and which is controlled by the user interface (KHEDOURI teaches in ¶ [0024]-[0025] how the user performs the selection by automatically determining a list of one or more selections based on the user desires for example, based on a preferred sequence of songs or videos the user has compiled based on user preferences “user-defined” a playlist and further teaches in in ¶ [0148] that a list of new releases of available content from various external content providers 202 (e.g., recorded music albums which have been digitized to a compatible format, relevant metadata fields for each record), at least one auto-content selector function selectable from the media player and providing a user with updates to content in the user-defined playlist (KHEDOURI teaches in ¶ [0171] how the playlist is generated, the user can opt to have this playlist sent to his/her device or preferably, this step can be made automatic. At this point, the server will store a record that the user's device should be updated with this playlist and content “unheard updates” at the next opportunity…, and further teaches in ¶ [0089]-[0090] input means to select content from a vast catalog of available content from a vast catalog of available content…, instead, this step is automatically accomplished “at least one- content selector function is performed with update playlist” and the user can specify the playlists (define playlist) by name e.g., Party Mix #1 or type/genre e.g., Rock Playlist #3, by selecting from a list that is made available on the device interface), wherein the auto-content selector function is configured to initiate a server query for newly available updates (KHEDOURI teaches in ¶ [0024] a portable peer-to-peer wireless communication player device which includes portable digital media player that generates a content request list automatically arranging a list of one or more selections the user desires and further teaches in  ¶ [0056], auto-selector function arranged (configured)” to initiate the server whenever the respective device contacts or requests for an update and/or when the content server 14 sends a 
        wherein newly available content is updates are content that has a publishing date that is more recent than the previous server query (KHEDOURI, ¶ [0059] and [0063], “the user of the portable wireless device to gain access to the latest (more recent) published podcasts” and “when one of the songs is published or becomes available from a source and the server monitors the hotlist of each its users the request” (query)); and
              wherein newly available updates are automatically added to thKHEDOURI, ¶ [0090], “the device automatically downloads the new playlist (unheard update) and associated content…, and add the new playlists (unheard update) to the collection on the user device as desired and a longer and longer list of content can be added based on the user specified or preferred (defined) playlists by name for example, party Mix #1 or type/genre or Rock Playlist #3”).
       wherein the at least one auto-content selector function is configured to initiate a server query for each of the selected external content providers to determine the availability of updated content (KHEDOURI teaches in ¶ [0170]-[0171] the playlist is generated, the user can opt to have this playlist sent to his/her device or preferably, this step can be made automatic and updated with this playlist and content at the next opportunity and content “unheard updates” at the next opportunity and the next time the server detects that the device has contacted it “server query for the updates” and the server informs the device that there is cached information waiting and makes a specific URL or other means available for the device to download the cached content). (Also, see ¶ [0149]-[0150], “server side components perform the update the listing of all available content for various users and query in a catalog system 200”), KHEDOURI also teaches a computing device in communication with the server over a network and connected to receive content from the plurality of external content providers (KHEDOURI teaches in ¶ [0057] that the server via a user interface where the user manages or controls wherein the at least one auto-content selector function is configured to compare the content publishing date (KHEDOURI teaches in ¶ [0170]-[0171] the playlist is generated, the user can opt to have this playlist sent to his/her device or preferably, this step can be made automatic and updated with this playlist and content at the next opportunity and content “unheard updates” at the next opportunity and the next time the server detects that the device has contacted it “server query for the updates” and the server informs the device that there is cached information waiting and makes a specific URL or other means available for the device to download the cached content) wherein the at least one auto-content selector function is configured to determine that updated content is available from one of the plurality of external content providers (KHEDOURI teaches in ¶ [0025] an automated fashion based on user preferences that the user pre-selects, and/or a predetermined set of rules or other criteria; transmits the generated request list to a local base station; receives and stores associated audio and/or video files transmitted from the local base station; plays audio and/or video files in response to user selection and further teaches in ¶ [0148] that the database may, for example, store the listing/metadata for 3+ million available musical tracks, albums, etc. or videos that are available for download from a commercial digital content service or content provider) but KHEDOURI does not explicitly teach each content file including a publishing date provided by a corresponding one of the external content providers; wherein the updates are provided for content from selected ones of the plurality of external content providers, the selected external content providers having been pre-selected by the user; each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider; wherein the at least one auto-content selector function is configured to the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers; and the plurality of external content providers when the publishing date reported by the most recent server query for the external content provider is different from the publishing date included in the corresponding database record.
      However, Shapiro teaches each content file including a publishing date provided by a corresponding one of the external content providers (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, while other content may be available indefinitely);
wherein the updates are provided for content from selected ones of the plurality of external content providers, the selected external content providers having been pre-selected by the user (Shapiro teaches in ¶ [0037] that the server 18 may receive content from various content providers 20, such as web sites, radio stations, television stations/broadcasters, satellite radio stations, etc., these are equivalent to “selected ones of the plurality of external content providers” which may then be supplied as content to the user device 12. Note that the user device 12 equivalent to “the user” who can pre-select the content); and 
      each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and further teaches in ¶ [0037] that the server 18 may receive content from various content providers 20, such as web sites, radio stations, television stations/broadcasters, satellite radio stations, etc., these are equivalent to “selected ones of the plurality of external content providers” which may then be supplied as content to the user device 12. Note that the user device 12 equivalent to “the user” who can pre-select the content);
each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and further teaches in ¶ [0037] that the server 18 may receive content from various content providers 20, such as web sites, radio stations, television stations/broadcasters, satellite radio stations, etc., these are equivalent to “selected ones of the plurality of external content providers” which may then be supplied as content to the user device 12. Note that the user device 12 equivalent to “the user” who can pre-select the content); 
        wherein the at least one auto-content selector function is configured to the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and further teaches in ¶ [0049] the scheduled playlist recording recorded in a recording data base like a stack of record albums or a sequence of audio CDs); and
           the plurality of external content providers when the publishing date reported by the most recent server query for the external content provider is different from the publishing date included in the corresponding database record (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and also teaches in ¶ [0097] that the dynamic content elements may be delivered according to a schedule such as, for example, at twenty-five minutes and fifty-five minutes after each hour to allow that dynamic content to be up to date when presented to the user at each hour and half hour. Not that the disclosed minutes and hours indicates the recent time and further teaches in ¶ [0049] the scheduled playlist recording recorded in a recording data base like a stack of record albums or a sequence of audio CDs). 

      KHEDOURI in view of Shapiro does not explicitly teach wherein the updated content is played on the media player for the user in the user-defined playlist; and wherein the updates are provided for content which has been pre-selected by the user.
          However, Ache from the same field of endeavor teaches about creating a playlist and preselecting contents wherein the updates are provided for content which has been pre-selected by the user ((Ache, ¶ [0047] and [0054], “provider system 100 continuously updates playback devices 110 every time playback devices 110 are networked to the provider system 100” and “user 102 can select from a break-in list 116 of preselected electronic content 104 identified by the provider system 100”); and
        wherein the updated content is automatically played on the media player for the user in the user-defined playlist (Ache, ¶ [0024] and [0022], “the analysis device can present user with a list of generic and specific questions or choices and create playlists and schedules using the answers. The user does not need to have already selected any electronic content for the analysis device to automatically create 
          It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a provider system 100 that continuously updates playback devices based on a preselection of contents by the user ([0024] and [0022]) of Ache into a system for automatically distributing new content directly to end-user devices ([0057]) of KHEDOURI in view of the teachings of Shapiro. One would have been motivated to do so since this method allows selected content to be broadcast to all of a user`s electronic device and continually updates whenever the user`s device is networked. The method allows the user to have preselected content refreshed automatically every time the playback device is connected to a provider system that makes available to the user multiple types of electronic content.

Regarding claim 17.
        KHEDOURI in view of Shapiro teaches wherein the at least one auto- content selector function is configured to determine new updates are available by comparing the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers, each database record including the publishing date of the last detected update from the corresponding external content provider (KHEDOURI teaches in ¶ [0059] the user of the portable wireless device to gain access to the latest “more recent” published podcasts when one of the songs is published or becomes available from a source  and further teaches in ¶ [0063] that the server monitors the hotlist of each its users the request “query”  and the server collects a list of new releases of available content from various external content providers 202 based on the recording artist, the title of the the year of publication as disclosed ¶ [0149] and further Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time).
            It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include incorporate the system of using an application server witch can report the publication of the publisher date and time to the user ([0089]) of Shapiro into the teachings of KHEDOURI in view of Ache. One would have been motivated to do so since this dynamic delivering of contents to the device via the wireless data network substantially according to a schedule and provides substantially immediately after a user request for an on-demand content element and thus, provides a seamless presentation of content, and provides more interactivity between users, advertisers, and the service provider in an efficient manner.

Regarding claim 18.
          KHEDOURI teaches wherein the publishing date is a date and/or time identifier contained within RSS or XML control files of the content which has been pre-selected by the user to receive updates (KHEDOURI, ¶ [0059], “the user of the portable wireless device to gain access to the latest (more recent) published podcasts when one of the songs is published or becomes available from a source…,podcast content over Wi-Fi using a standard podcast protocol such as RSS XML or RDF XML and compatible software running on the device.

Regarding claim 20.
           KHEDOURI in view of Shapiro further teaches wherein the at least one auto-content selector function is configured to automatically add the newly available updated content to the user- defined playlist according to preset user preferences for each external content provider can add the new playlists to the collection on the device, so that a longer and longer list of content can be aggregated which is preferably tied to memory reclaim logic, that deletes content automatically for the user automatically further Shapiro taches in [0046] that the music be selected and customized (initially selected and later modified) based on user-specified media source and preferences, including the user selecting among preset programs which may have associated DJ's, or the user may customize a selected program or "design" their own program by selecting one or more particular on-air personalities and further teaches in [0039] that the program may include content from a plurality of the content providers 20 “external content provider”).
           It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include incorporate the system of presetting a program ([0046]) of Shapiro into the teachings of KHEDOURI in view of Ache. One would have been motivated to do so since presetting the program helps the user to listen the music or obtain the content based on his/or her desire in an efficient manner. 

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over KHEDOURI et al. (US. Pub. No. 2008/0189295 A1, hereinafter KHEDOURI) in view of Shapiro (US. Pub. No. 2008/0242280 A1, hereinafter Shapiro) Ache (US. Pub. No. 2007/0250445 A1, hereinafter Ache).

Regarding claim 14.
        KHEDOURI teaches a system to play a user- defined playlist including certain selected items of content to play (KHEDOURI teaches in ¶ [0024]-[0025] how the user performs the selection by , the system comprising: 
          a plurality of external content providers (KHEDOURI teaches in ¶ [0148] that a list of new releases of available content from various external content providers 202 (e.g., recorded music albums which have been digitized to a compatible format, relevant metadata fields for each record); 
        a server (KHEDOURI, Figs. 1, 1B, 4-5 and ¶ [0045]-[0046] intermediary server which is equivalent to “a server” which handles a request for content and generates a playlists or contents automatically to send the end user device);
        a user interface on the computing device through which a user controls the computing device (KHEDOURI teaches in ¶ [0057], a user indicates preferences for particular "Gremlists.TM.," or "podcasts," or otherwise indicates preferences for other similar "push content" from the server via a user interface where the user manages or controls the computing device via the “push content” or user interface). (Also see ¶ [0127], server allows the user to manage a list of "buddies" or user to controls that the user maintains via the interface on the device or another interface);           
          a media player operating on the computing device that plays the content received from the server and which is controlled by the user interface (KHEDOURI teaches in ¶ [0024]-[0025] how the user performs the selection by automatically determining a list of one or more selections based on the user desires for example, based on a preferred sequence of songs or videos the user has compiled based on user preferences “user-defined” a playlist and further teaches in in ¶ [0148] that a list of new releases of available content from various external content providers 202 (e.g., recorded music albums 
           at least one auto-content selector function selectable from the media player and providing a user with updates to content in the user- defined playlist (KHEDOURI teaches in ¶ [0171] how the playlist is generated, the user can opt to have this playlist sent to his/her device or preferably, this step can be made automatic. At this point, the server will store a record that the user's device should be updated with this playlist and content “unheard updates” at the next opportunity…, and further teaches in ¶ [0089]-[0090] input means to select content from a vast catalog of available content from a vast catalog of available content…, instead, this step is automatically accomplished “at least one- content selector function is performed with update playlist” and the user can specify the playlists (define playlist) by name e.g., Party Mix #1 or type/genre e.g., Rock Playlist #3, by selecting from a list that is made available on the device interface), the updated content being automatically added to the user- defined playlist based on detected information about the user (KHEDOURI teaches in ¶ [0089]-[0090] that the device automatically downloads the new playlists and the associated content “updated content” for the user automatically. The user can specify “user specified playlist” the playlists by name e.g., Party Mix #1 or type/genre e.g., Rock Playlist #3, by selecting from a list that is made available on the device interface. Playlists can be sent just once to the device, or the playlists can be newly programmed periodically and automatically be sent down to the device. The device can add the new playlists to the collection on the device” to be played and “the hotlists, playlists, etc. “detect information 
            wherein the auto-content selector function is configured to initiate a server query for newly available updates to the content (KHEDOURI teaches in  ¶ [0024] and ¶ [0056], a portable peer-to-peer wireless communication player device which includes portable digital media player (media player) that generates a content request list automatically arranging a list of one or more selections the user desires (auto-selector function arranged (configured)) to initiate the server whenever the respective device contacts or requests for an update and/or when the content server 14 sends a message the devices that new content is available for downloading (devices requests for updates and/or contacts server is similar to server query request)); and 
           wherein newly available updates to the content are determined by comparing a time identifier contained within a corresponding content file to a database record for a content source from the last detected server query (KHEDOURI, ¶ [0170] and [0162], once the playlist is generated, the user can opt to have this playlist sent to his/her device or, preferably, this step can be made automatic and also the server will store a record that the user's device should be updated with this playlist and content at the next opportunity (update availability of content stored or recorded by the server). The next time the server detects that the device has contacted it and the operators of the server would preferably maintain the ability to dynamically change how the category of files appears to the user on the user interface, such that a "slice file" may list the "Top 10 Hits" one week, and the next week (comparing time identifier), and the query may involve combining certain individualized information of the device with the request, plus information contained at the server level). (Also see, ¶ [0020], about the record time and date on content selection to be played), the at least one auto-content selector function being configured to automatically add the newly available updated content to the user-defined playlist as a next item of content to be played based on the determined availability of the updated content and on detected information about the user (KHEDOURI teaches in ¶ [0089]-[0090] the device automatically downloads the new playlists and the associated content “updated content” and device can add the new playlists to the collection on the device, so that a longer and longer list of content can be aggregated which is preferably tied to memory reclaim logic, that deletes content automatically for the user automatically. The user can specify “user specified playlist” the playlists by name e.g., Party Mix #1 or type/genre e.g., Rock Playlist #3, by selecting from a list that is made available on the device interface. Playlists can be sent just once to the device, or the playlists can be newly programmed periodically and automatically be sent down to the device. The device can add the new playlists to the collection on the device to be played and further teaches in ¶ [0064] that the devices detect each other, they can exchange and share various data and content including buddy lists, hotlists, playlists, etc. “detect information about the user”. The devices can be portable wireless devices, PCs, etc.”). (Also see, Figs. 1H, 1I, ¶ [0037]-[0038], adding new playlist); 2U.S. Appl. No. 15/339,866PATENT Amendment accompanying Request for Continued Examination 
             wherein the at least one auto-content selector function is configured to initiate a server query for each of the selected external content providers to determine the availability of updated content (KHEDOURI teaches in ¶ [0170]-[0171] the playlist is generated, the user can opt to have this playlist sent to his/her device or preferably, this step can be made automatic and updated with this playlist and content at the next opportunity and content “unheard updates” at the next opportunity and the next time the server detects that the device has contacted it “server query for the updates” and the server informs the device that there is cached information waiting and makes a specific URL or other means available for the device to download the cached content). (Also, see ¶ [0149]-[0150], “server side components perform the update the listing of all available content for various users and query in a catalog system 200”), KHEDOURI also teaches a computing device in communication with the server over a network and connected to receive content from the plurality of external content providers (KHEDOURI teaches in ¶ [0057] that the server via a user interface where the user manages or controls wherein the at least one auto-content selector function is configured to compare the content publishing date (KHEDOURI teaches in ¶ [0170]-[0171] the playlist is generated, the user can opt to have this playlist sent to his/her device or preferably, this step can be made automatic and updated with this playlist and content at the next opportunity and content “unheard updates” at the next opportunity and the next time the server detects that the device has contacted it “server query for the updates” and the server informs the device that there is cached information waiting and makes a specific URL or other means available for the device to download the cached content) wherein the at least one auto-content selector function is configured to determine that updated content is available from one of the plurality of external content providers (KHEDOURI teaches in ¶ [0025] an automated fashion based on user preferences that the user pre-selects, and/or a predetermined set of rules or other criteria; transmits the generated request list to a local base station; receives and stores associated audio and/or video files transmitted from the local base station; plays audio and/or video files in response to user selection and further teaches in ¶ [0148] that the database may, for example, store the listing/metadata for 3+ million available musical tracks, albums, etc. or videos that are available for download from a commercial digital content service or content provider) but KHEDOURI does not explicitly teach each content file including a publishing date provided by a corresponding one of the external content providers; wherein the updates are provided for content from selected ones of the plurality of external content providers, the selected external content providers having been pre-selected by the user; each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider; wherein the at least one auto-content selector function is configured to the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers; and the plurality of external content providers when the publishing date reported by the most recent server query for the external content provider is different from the publishing date included in the corresponding database record.
      However, Shapiro teaches each content file including a publishing date provided by a corresponding one of the external content providers (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, while other content may be available indefinitely);
wherein the updates are provided for content from selected ones of the plurality of external content providers, the selected external content providers having been pre-selected by the user (Shapiro teaches in ¶ [0037] that the server 18 may receive content from various content providers 20, such as web sites, radio stations, television stations/broadcasters, satellite radio stations, etc., these are equivalent to “selected ones of the plurality of external content providers” which may then be supplied as content to the user device 12. Note that the user device 12 equivalent to “the user” who can pre-select the content); and 
      each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and further teaches in ¶ [0037] that the server 18 may receive content from various content providers 20, such as web sites, radio stations, television stations/broadcasters, satellite radio stations, etc., these are equivalent to “selected ones of the plurality of external content providers” which may then be supplied as content to the user device 12. Note that the user device 12 equivalent to “the user” who can pre-select the content);
each server query reporting the publishing date included in the most recently available content file provided by the corresponding selected external content provider (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and further teaches in ¶ [0037] that the server 18 may receive content from various content providers 20, such as web sites, radio stations, television stations/broadcasters, satellite radio stations, etc., these are equivalent to “selected ones of the plurality of external content providers” which may then be supplied as content to the user device 12. Note that the user device 12 equivalent to “the user” who can pre-select the content); 
        wherein the at least one auto-content selector function is configured to the publishing date reported by each server query to a database record for the corresponding one of the plurality of external content providers (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and further teaches in ¶ [0049] the scheduled playlist recording recorded in a recording data base like a stack of record albums or a sequence of audio CDs); and
           the plurality of external content providers when the publishing date reported by the most recent server query for the external content provider is different from the publishing date included in the corresponding database record (Shapiro teaches in ¶ [0089] that the application server includes a publication service process and reporting the publisher of the content where the publisher includes a particular date and time, and also teaches in ¶ [0097] that the dynamic content elements may be delivered according to a schedule such as, for example, at twenty-five minutes and fifty-five minutes after each hour to allow that dynamic content to be up to date when presented to the user at each hour and half hour. Not that the disclosed minutes and hours indicates the recent time and further teaches in ¶ [0049] the scheduled playlist recording recorded in a recording data base like a stack of record albums or a sequence of audio CDs).            

Regarding claim 15.
         KHEDOURI teaches wherein the detected information about the user comprises geolocation information (KHEDOURI teaches in ¶ [0063] and [0092] the devices detect each other, they can exchange and share various data and content including buddy lists, hotlists, playlists, etc. and further teaches in ¶  [0092] that the server present to a user generic lists such as, lists of featured songs generated at certain times, songs by particular artists, etc… based on physical location of the user “geolocation”).
	Response to Arguments
       Applicant’s arguments filed on 05/14/2021 (see Remarks, Pages 10-15) and with respect to the rejection of claims 1-19 under 35 USC § 103 have been considered but have been considered but are moot because the arguments do not apply to any combination of the references being used in the current rejection. (See above the current 103 rejection).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455    



/DAVID R LAZARO/Primary Examiner, Art Unit 2455